Interim Decision #2327

MATTER OF TAJER
In Deportation Proceedings
'A-20597132

Decided by Board October17, 1974
Respondent hid been convicted of a crime of moral turpitude. Section 241(b)(1) of the
Immigration and Nationality A4 provides that such a conviction will not support a
deportation charge, where at a time after such conviction, a full and unconditional
pardon is granted by the President of the United States or a Governor of any State, as
appropriate. It may be considered a Governor's pardon where the state has a constitutional provision for such authority to be exercised by the Board of Pardons, and such
Board so exercises that power.
CHARGE:

Order: Act of I952LSection 241(a)(4) [8 U.S.C. 1251(a)(4)1—Convicted of a crime
involving moral turpitude committed within five years after
entry.
ON BEHALF OF RESPONDENT:

Fred F. Filsoof, Esquire
Filsoof and Mykal
1416 Gaslight Tower
235 Peachtree Street, N.E.
Atlanta, Georgia 30303

•

This is an appeal from the immigration judge's denial of the respondent's motion to reopen and reconsider his decision of October 17, 1973

to deport the respondent on the above-stated charge. Oral argument is
requested by the respondent. Oral argument will be denied. The matter

will be remanded for further proceedings.
The record relates to a single female, native and citizen of Iran, who
was admitted to the United States as a nonimmigrant student with
permission to remain to September 3, 1973. On August 30, 1973 she was
convicted upon her plea of nolo contendere, in the Criminal Court of
Fulton County, Georgia, for the crime of theft. The court ordered her to
pay a fine of $100 and be confined in prison for a term of 12 months. She
paid the fine and her sentence was suspended. On March 27, 1974 the
respondent was granted an unconditional pardon by the State Board of
Pardons and Paroles.

Section 241(b) of the Immigration and Nationality Act specifies that
125

Interim Decision #2327

the provisions regarding deportation for a crime or crimes involving
moral turpitude "shall not apply (1) in the case of an alien who has
subsequent to such conviction been granted a full and unconditional
pardon by the President of the United States or by the Governor of any
of the several States."
By amendment to Art. V, sec. 1, par. 12 of the Georgia Constitution
of 1877, which was made part of the Constitution of 1945, the State
Board of Pardons and Paroles was made a constitutional body. The
Constitution and the Act (Code Ami. §2-3011) confer on the Board
practically all the clemency powers formerly conferred upon the Governor (Code Ann. § 77-511).
The pardon granted the respondent is unconditional and is an executive pardon duly granted by executive authority as provided in the
Constitution of the State of Georgia. It meets the requirements of that
portion of section 241(b), supra, limiting the grant of a pardon to the
President of the United States or the Governor of a State. The limiting
provisions of section 241(b) were designed by Congress to eliminate the
effectiveness of a legislative pardon, Matter of R—, 5 L & N. Dec. 612
(BIA 1954). The pardon here under consideration is the only unconditional executive pardon that can be obtained in the State of Georgia. We
recognize executive pardons granted by a State which has constitutional
provision for executive pardons to be issued by other than the Governor
of a State, Matter of .D

, 7 I. & N. Dee. 476 (BIA 1957).

In the circumstances, we shall remand this matter to the immigration
judge to have the pardon received into evidence. The immigration judge
can then make a new decision on the record.
ORDER: The request for oral argument is denied.
Further order: The case is remanded to the immigration judge for
further proceedings in accordance with the foregoing opinion.

126

